Citation Nr: 0121355	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, neuritis, and a tender scar as residuals of the 
excision of a bone spur of the left foot, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee injury with a bone spur of the patella, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected traumatic arthritis, 
neuritis, and a tender scar as residuals of the excision of a 
bone spur of the left foot (left foot disability) and his 
residuals of a left knee injury with a bone spur of the 
patella (left knee disability).  The veteran perfected a 
timely appeal of these determinations to the Board.

In the June 1997 rating action, the RO&IC also denied service 
connection for neck pain with numbness in the right hand, 
both legs, the left ear, the chin and lower jaw, which it 
indicated was claimed as secondary to the veteran's left knee 
disability.  In a July 1997 letter, the RO&IC notified him of 
this determination.  Thereafter, in an August 1997 statement, 
which the RO&IC interpreted as a Notice of Disagreement (NOD) 
with the June 1997 rating action, the veteran indicated that 
he did not consider his chronic inflammatory demyelinating 
polyradiculoneuropathy (CIDP) to be part of his claim for a 
higher rating for his left foot and knee disabilities; 
instead, he explained that, due to that disorder, his 
service-connected disabilities had worsened.  In September 
1997, the RO&IC issued the veteran a Statement of the Case 
(SOC), which was limited to the issue of whether service 
connection was warranted for secondary service connection for 
CIDP.  In response, in an October 1997 on VA Form 9, the 
veteran stated that there was a misunderstanding because he 
was "not filing for an increase because of any secondary 
condition as [outlined] in the SOC on the issue."  Rather, 
he explained that he was seeking an increase in his VA 
compensation benefits based on the worsening of his service-
connected disabilities and indeed requested that the RO&IC 
reconsider those determinations.  The RO&IC interpreted the 
veteran's October 1997 Form 9 as a withdrawal of his claim of 
secondary service connection for CIDP.  In light of the 
foregoing, the Board agrees with the RO&IC's conclusion and 
therefore the claim of service connection for CIDP is not in 
appellate status.  See 38 C.F.R. § 20.204(c) (2000).

Finally, in April 2001, the veteran, accompanied by his 
accredited representative, presented testimony to the 
undersigned Board Member at a hearing held in Washington, DC.  
During the hearing, the veteran pointed out that he was found 
to have degenerative changes of the left ankle when examined 
by VA in October 1982, just three months subsequent to his 
discharge.  He therefore argued that service connection for 
this condition was warranted on a presumptive basis.  In this 
regard, Board notes that the current medical evidence shows 
that the veteran has left ankle arthritis.  The November 1982 
grant of service connection involved "traumatic arthritis 
left foot."  In the Board's view, the degenerative changes 
in the left ankle were included in that description of the 
disability for which service connection was granted.  The 
Board will consider the ankle arthritis service connected for 
rating purposes.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
the orthopedic impairment stemming from his service-connected 
left foot disability is productive of moderately severely 
residual impairment; severe residual impairment has not been 
shown.

3.  The neurological impairment stemming from the veteran's 
left foot disability is wholly sensory, resulting in 
disability comparable to mild incomplete paralysis of the 
anterior tibial nerve; disability comparable to moderate 
paralysis of the anterior tibial nerve has not been shown.

4.  The veteran's residual left foot scar has been shown on 
objective demonstration to be tender and painful.

5.  The veteran's left knee arthritis is manifested by 
impairment other than instability that results in chronic and 
recurrent pain on motion, functional loss, and slight overall 
limitation of motion of the knee due to pain; however; even 
when pain is considered, the veteran's left knee arthritis is 
not shown to result in functional loss consistent with or 
comparable to limitation of motion of the left leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

6.  The residuals of the veteran's left knee disability are 
also productive of slight recurrent subluxation and lateral 
instability; this manifestation is largely ameliorated 
through the use of a knee brace and thus the preponderance of 
the evidence is against a finding of moderate recurrent 
subluxation or lateral instability.

7.  The veteran's residual post-operative left knee scar has 
been shown on objective demonstration to be tender and 
painful.



CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent evaluation for the 
veteran's orthopedic impairment of the left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic 
Codes 5003, 5010, 5276, 5282, 5284 (2000).

2.  The criteria for a separate compensable evaluation for 
neuritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124a, 
Diagnostic Codes 8523, 8623 (2000).

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected scar on the left foot have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (2000).

4.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of motion due to 
left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) 7104 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 
5259, 5260, 5261 (2000); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 
(1997).

5.  The criteria for a rating greater than 10 percent for 
left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5257 (2000).

6.  The criteria for the assignment of a separate 10 percent 
rating for the veteran's post-operative left knee scar have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was discharged from active duty in July 1982.  
The following month, the RO&IC received his claim of service 
connection for left foot disability.  In October 1982, the 
veteran was afforded a VA orthopedic examination.  At the 
outset of his report, the physician reviewed the veteran's 
service medical records and noted that he had sustained a 
left foot injury during service while playing football.  In 
addition, the examiner reported that the veteran subsequently 
developed a "knot" on his forefoot anteriorly in the 
metatarsal-tarsal region out in front of the forefoot.  He 
also observed that the veteran had a permanent Profile 3 and 
lost the function of his toes and that his forefoot had 
become deformed.  Further, he noted that, during service, the 
veteran had undergone surgery to remove bone spurs from his 
forefoot and that, because of continuing pain, the veteran 
was unable to wear boots and was subsequently discharged due 
to this condition.

The veteran complained of suffering from pain and 
corresponding functional impairment as a result of the in-
service left foot injury.  The examination revealed that the 
veteran had a tender scar on the dorsum of his left foot that 
measured two inches by one-half inch.  The physician also 
reported that he had a positive Tinel's sign and that the 
veteran exhibited pain when he walked, which restricted his 
forefoot function mildly.  In addition, the examiner stated 
that the veteran's great toe extensor tendon appeared to be 
involved in the scar and that it restricted the function of 
the great toe, which he described as "weak" on extension 
and flexion.  The examination further disclosed that the 
veteran's reflexes were normal.  The physician noted, 
however, that the veteran ambulated with a limp.  X-ray study 
revealed that the veteran had mild to moderate degenerative 
changes of the left ankle joint as well as at the dorsal 
margin of the articulation of the tarsal navicular with the 
cuneiform bones, a prominent bony spur on that margin of the 
navicular and hammertoe deformities on the lateral four 
digits.  The diagnoses were first degree pes planus along the 
longitudinal arch of the left foot; post-operative status, 
left forefoot, trauma, bony spur, anterior tibial nerve 
damage, causing neuritis; degenerative arthritis of the left 
foot, traumatic, symptomatic; and hammertoe formation, left 
foot, symptomatic.

In a November 1982 rating decision, the RO&IC granted service 
connection for traumatic arthritis, neuritis, tender scar, 
residuals excision of bone spur, left foot and assigned a 
single 10 percent rating under Diagnostic Codes 5010, 7804 
and 8523, effective July 29, 1982.  

Thereafter, in August 1983, the veteran was afforded another 
VA examination.  At the outset of his report, the same 
physician who had conducted the October 1982 evaluation 
reiterated the veteran's history of sustaining a left foot 
injury while playing football during service.  In addition, 
he observed that the veteran suffered a left knee injury as a 
consequence of an in-service motor vehicle accident.  The 
veteran indicated that he had had chronic left knee pain 
since that time, especially at night, and that he was no 
longer able to squat or walk properly.  The examination 
revealed that he had a scar measuring two inches by one-half 
inch on the dorsum of his left foot under which there was a 
positive Tinel's sign and pain on weight-bearing.  He added 
that no squat or recovery was performed because it caused the 
veteran too much pain.  In addition, the physician reported 
that the veteran walked with a "left leg limp."  He further 
stated that the veteran's left knee flexion was limited to 
125 degrees with no effusion or edema and described his 
ligaments as firm.  X-rays revealed a small anterior spur on 
the patella.  The diagnoses were traumatic arthritis with 
neuritis with a tender scar, left foot, dorsum, post-
operative status; and left knee injury, residuals of trauma, 
spur on the patella, symptomatic.

In November 1984, the RO&IC established service connection 
for residuals of a left knee injury with bone spur of patella 
and assigned a 10 percent evaluation under Diagnostic Code 
5299-5257, effective July 29, 1982.  

In July 1990, the veteran had left knee surgery to treat the 
service-connected disability, and in September 1990, he was 
afforded a pertinent VA examination.  The physician noted the 
veteran's relevant in-service history as well as the recent 
surgery and commented that he had a small painful lump and 
palpable, tender bony protrusion at the anterior aspect of 
the left knee.  Thereafter, in a January 1991 rating 
decision, the RO&IC granted entitlement to a temporary total 
evaluation for the veteran's left knee pursuant to 38 C.F.R. 
§ 4.30, effective July 17 to August 30, 1990.  The 10 percent 
evaluations for the veteran's left foot and left knee 
disabilities remained in effect when he filed this claim for 
increased ratings in September 1996.

As a preliminary matter, as noted in the introduction, during 
the course of this appeal, the veteran developed CIDP, which 
the medical records indicate is an idiopathic neurological 
condition.  The veteran received extensive treatment for this 
disorder.  In addition, although the voluminous medical 
records reflecting treatment for CIDP show that it was 
extremely disabling, they also indicate that he made a good 
recovery and has regained function of his left foot and knee.  
Further, although the Board has carefully reviewed all of the 
medical evidence of record, in light of veteran's specific 
indication that he does not seek service connection for CIDP, 
the Board will confine its discussion to the evidence that 
relates to the severity of his service-connected left foot 
and knee disabilities.

VA outpatient treatment records, dated from April to November 
1996, reflect that the veteran was seen on several occasions 
for treatment of his left foot and knee disabilities.  These 
entries show that he complained of having recurrent left knee 
pain and stiffness and reported that he had recently fallen.  
VA issued him a knee brace to treat the condition and 
patello-femoral arthritis was diagnosed.

In November 1996, the veteran was afforded a formal VA 
examination.  During the examination, he complained of having 
numbness in his feet and legs and indicated that he was 
unable to stand for prolonged periods of time.  The physician 
reported that the veteran had mallet toes two through five 
bilaterally and that his first metatarsophalangeal joints 
were smooth and gliding, without crepitus or pain and within 
normal range of motion.  Hallux dorsiflexion range of motion 
was 65 degrees and his left first metatarsal ray was in the 
plantar position and moved in the dorsal plane with decreased 
mobility.  The examination also disclosed that the veteran 
had a left foot scar at the navicular area with a positive 
"Valleaux" sign.  His metatarsal joint range of motion was 
5 degrees within normal limits.  The physician indicated that 
weight bearing revealed a pes planus deformity with an 
inverted left heel.  In addition, he described his gait as 
"abnormal, ataxic, limping and abducted."  Neurologically, 
his muscle strength, vibratory sense and joint position were 
diminished and a Semmes-Weinstein test showed that he had a 
loss of protective sensation.  Further, his deep tendon 
reflexes were absent although his plantar response and 
"sharp-dull" were intact.  The examiner also indicated that 
the veteran had no pain upon squatting or pronation but 
exhibited severe pain upon supination.  In addition, the 
physician reported that the veteran had difficulty rising on 
his toes and heels, particularly on his left foot.  X-rays 
revealed decreased calcaneal inclination angle and an 
increased first metatarsal declination angle and 
osteoarthritis of the ankle joint.  Exostosis was present on 
the dorsal aspect of the left foot and a calcaneal spur was 
present at the insertion of the plantar fascia and the 
Achilles tendon.  There was also an increase in the talar 
declination angle.  The diagnoses were peripheral neuropathy; 
hammertoe deformity 2-5; gastrocnemius equinus with 
restricted ankle motion at the ankle joint bilaterally; 
forefoot varus with a plantar flexed first ray bilaterally; 
pes planus; degenerative arthritis of the left navicular 
cuneiform joint and ankle joint.

In addition, in a statement received at the RO&IC in December 
1996, the veteran indicated that, due to his left knee 
subluxation and lateral instability, he had fallen down a 
flight of stairs.  Further, he complained of having recurrent 
left knee pain, instability and corresponding functional 
impairment.

The RO&IC reviewed the above evidence but in a June 1997 
rating decision denied entitlement to increased ratings for 
either of his service-connected disabilities.  The veteran 
appealed, arguing that both conditions had worsened, in part 
due to his CIDP, and indicated that he was willing to report 
for another VA examination.  

In light of the veteran's request, in March 1998, he was 
afforded three VA examinations.  The physician who conducted 
the VA podiatric examination noted at the outset of his 
report that the veteran recently developed neuropathy of 
unknown origin and that the treatment for the condition 
resulted in him suffering paralysis from the neck down.  He 
added that since being diagnosed as having CIDP his left foot 
pain had worsened.  The examiner further stated that the 
veteran was treating the condition with Tramadol, 
Amitriptyline and Ibuprofen, which made his pain and 
paresthesia "somewhat bearable."  In addition, he reported 
that the veteran walked with the benefit of crutches and 
noted that the only footwear the veteran was able to use was 
oversized sneakers, which provided sufficient room to guard 
against "excessive squeezing."  The physician further noted 
that the veteran was being followed by VA for this condition 
and was instructed that he was not yet able to return to 
work.  He added, though, that diagnostic studies revealed 
that the idiopathic neurological condition was improving.

During the examination, the veteran complained of suffering 
from numbness, burning and shooting pains in his feet.  The 
veteran indicated that the symptoms were sometimes so severe 
that he was unable to put much weight on his feet.  He added 
that due to left lower extremity weakness, he had tripped and 
fallen.  A neurological evaluation disclosed that he had 
decreased vibratory sense and that his deep tendon reflexes 
at the Achilles and the patella were absent.  The veteran was 
unable to perceive a 5.07 Semmes-Weinstein monofilament on 
all plantar aspects of both feet and there was loss of sharp 
and dull differentiation.  Muscle strength testing was 3/5 
for all groups of the lower extremity.  

The examination also revealed that the veteran has a 4.5-
centimeter linear incision on the tarsometatarsal joint where 
a previous exostosectomy was performed.  In addition, the 
lesser digits 2-5 on both feet were contracted and the hallux 
position was valgus; he added that the left hallux at the 
interphalangeal joint (IPJ) was in a hammered position.  
Further, there was limited range of motion due to pain at the 
metatarsal joints 1 through 5.  The examiner also noted that 
the veteran exhibited pain on motion of the left midtarsal 
joint.  The examination further showed that the veteran 
guarded due to pain on the plantar aspect of his feet while 
standing barefoot.  The examiner described the veteran's gait 
as "ataxic" and explained that he was unable to push off 
the forefoot during the gait cycle and had exaggerated hip 
flexion "in order to clear the left foot during gait."  The 
diagnoses were evidence of degenerative changes at multiple 
joints in the feet and generalized osteopenia, which he 
opined were likely due to the CIDP; hammertoe 2-5; hallux 
valgus, left foot; status post exostosectomy at first 
tarsometatarsal joint, left foot; plantar flex, first ray, 
bilaterally; and drop foot, left foot.

The following day, the veteran was afforded a VA examination 
to assess the severity of his left knee disability.  The 
physician observed that the veteran was required to use a Don 
Joy brace with prolonged ambulation.  He also noted that due 
to daily left knee pain, the veteran took 800mg. of Motrin 
twice a day "in parallel" with Elavil and Tramadol.  The 
examiner added that the veteran had pain under the kneecap 
with prolonged ambulation.  The veteran reported that he had 
to use a straight cane to keep his right knee from buckling 
but denied having any locking.

The examination revealed that the veteran had a six-
centimeter by 1.5-centimeter well-healed scar below his 
kneecap that was tender to the touch.  The veteran had full 
left knee extension and flexion to 120 degrees.  There was no 
swelling or apparent bone deformity and no mediolateral 
instability on valgus/varus testing.  There was no drawer 
sign or popliteal mass and strength in the left quadriceps 
was described as "good minus."  The examiner indicated that 
there was no crepitation on active range of motion but that 
the veteran reported having mild pain on patellar 
compression.  Sensory examination of the left knee was normal 
and the veteran was able to walk with a normal gait for a 
short distance, with no apparent incoordination or fatigue.  
X-ray study showed minimal degenerative spurring of the 
patella and the physician diagnosed him as having traumatic 
degenerative spurring of the left knee and residual surgery 
left knee to remove spur.

In March 1998, the veteran was also afforded a VA examination 
to assess the nature and severity of his scars.  
Unfortunately, the examiner did not have the benefit of his 
medical records and offered findings relating to his right 
forearm, which are not pertinent to this appeal and will not 
be discussed in this decision.

Private medical records, dated from September 1996 to July 
1997, primarily relating to treatment for the veteran's CIDP 
were subsequently associated with the claims folder.  These 
records are thus are generally not relevant to this appeal.  
A March 1997 entry, however, reflects that the veteran's left 
knee flexion was limited to 90 degrees.

VA outpatient treatment records, dated from October 1997 to 
April 1998, show that the veteran was seen for complaints and 
treatment of various left foot and knee problems.  The 
entries indicate that the veteran had limitation of left knee 
flexion to 95 degrees.  In addition, the records reflect that 
the veteran wore a knee brace and his gait was described as 
antalgic.  He was advised to limit his physical activities 
due to pain.  The outpatient treatment records also show that 
the veteran was participating in vocational rehabilitation 
and was continuing to treat his conditions with Ibuprofen.  
He was diagnosed as having hammertoes affecting each of his 
toes, arthritis, pes planus, and CIDP.

In October 1998, the physician who examined the veteran's 
left knee prepared an addendum to his March 1998 report.  He 
indicated that X-rays taken earlier that month revealed mild 
degenerative osteoarthritis of the femorotibial 
femoropatellar articulations with hypertrophic spurring and 
minimal joint space narrowing.  The examiner's impression was 
minimal degenerative osteoarthritis with hypertrophic 
spurring that was essentially unchanged from the March 1998 
examination.

Further, in his February 1999 Substantive Appeal, the veteran 
asserted that higher evaluations were warranted for his left 
foot and left knee disabilities because both were productive 
of functional loss, excess fatigability and pain on movement.  
In addition, he noted that his hammertoes pre-dated the onset 
of his CIDP, implying that that condition should be 
considered in evaluating the severity of his left foot 
disability because it was due to his military service.  The 
veteran emphasized that he suffered from a great deal of pain 
and immobility due to this condition and that his impairment 
was more severe than the current evaluation.  He also stated 
that he was treating the disabilities with increased levels 
of medication and asserted that that represented increases in 
his left foot and left knee pathology.  Finally, the veteran 
asserted that he was not able to work due to these service-
connected conditions.

In April 1999, the RO&IC received a copy of a determination 
of the Social Security Administration (SSA), which found that 
the veteran was eligible for disability benefits from that 
agency.  A review of the SSA determination shows that it was 
based on his CIDP and that no secondary conditions were 
noted.

Based on the above evidence, in a July 1999 rating decision, 
the RO&IC confirmed and continued the 10 percent evaluations.  
In a separate July 1999 rating action, the RO&IC also 
formally denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

Thereafter, the RO&IC associated with the claims folder VA 
outpatient treatment records, dated from July 1998 to July 
1999.  The entries reflect that the veteran continued to be 
seen for various complaints relating to his left foot and 
left knee disabilities.  The records show that he continued 
to suffer from traumatic degenerative left knee arthritis.  
He also sought treatment for left foot arthritis, pes planus 
and hammertoes in addition to CIDP.

In December 1999, the veteran was afforded two more pertinent 
VA examinations.  During the podiatric examination, the 
veteran complained of suffering from chronic left foot pain 
that he described as "throbbing."  He reported that at 
times the pain was so severe that he was unable to wear 
socks.  The veteran also indicated that he had difficulty 
balancing on his left foot or placing weight on it.  Further, 
he complained that his left foot becomes swollen at the end 
of the day and that he was unable to stand for more than 20 
minutes or walk more than half a mile; he explained that 
doing so result in "throbbing pain."  The examiner noted 
that the veteran was currently treating his conditions with 
Ibuprofen and extra-depth shoes.  He added that he was unable 
to work due to these conditions.

The examiner noted the veteran's history of suffering from 
CIDP and noted that he currently had "stocking glove 
syndrome" in his extremities.  The examination revealed that 
he had a scar on the dorsal medial aspect of the left foot 
that measured 4.5 centimeters long as well as a 5-centimeter 
post-surgical scar on the lower aspect of the left leg.  
Neurological testing disclosed that vibratory sensation was 
intact but that deep tendon reflexes in the patella and 
Achilles tendon, as well as sharp/dull discrimination, were 
absent.  The physician also indicated that the veteran had a 
contracture of the 3-5 digits bilaterally with mallet toe 
deformities.  There was also a contracture of the IPJ of the 
hallux, bilaterally.  There was pain to palpation to the 
plantar aspect of the heels bilaterally.  Weight bearing 
revealed that the veteran had pes planus bilaterally.  The 
examination further disclosed that he walked with an abnormal 
gait and used a cane.  X-ray study revealed extensive 
degenerative changes of the left talonavicular and 
naviculocuneiform joint.  The pertinent diagnoses were 
degenerative arthritis of the left talonavicular and 
naviculocuneiform joints in the left foot; hammertoe 
deformity, bilaterally; gastroc-soleus equinus, bilaterally; 
peripheral neuropathy, bilaterally; pes planus; forefoot 
varus, plantar flexed first ray, bilaterally.

Later that same month, the veteran was afforded another 
pertinent VA examination.  At the outset of his report, the 
physician noted the veteran's in-service left foot and left 
knee injuries as well as the recent onset of his neuropathy.  
The examiner indicated that the veteran exhibited residual 
weakness in his left lower extremity and used a cane to 
ambulate.  In addition, he reported that the veteran's 
neurological condition had improved and that it was 
productive of only numbness in his hands and feet.  The 
examination disclosed that the veteran walked well with the 
benefit of a cane but was able to also able to ambulate 
without it.  The examiner stated, however, that the veteran 
exhibited significant tremulousness and some inhibition of 
movement of the left lower extremity.  The veteran's knee 
flexion was limited to 35 degrees bilaterally and "all 
motion" of the veteran's left foot and ankle was 
"accompanied by grunting."  There was one-inch atrophy of 
the veteran's left thigh and one-half inch atrophy of his 
left calf.  Deep tendon reflexes were absent in both lower 
extremities.

The examination further revealed that the veteran had no left 
knee crepitation.  The physician added, however, that there 
was a small bony prominence at the inferior pole of the left 
patella.  There was no hypermobility or ligamentous 
instability.  Further, a sensory examination disclosed that 
the veteran had stocking and glove hypalgesia of all four 
extremities.  X-ray study of the left knee showed minimal 
hypertrophic spurring at the interior pole of the patella.  
X-ray study of the left foot revealed a slightly plantar-
grade configuration with mild degenerative changes in 
multiple joints, most notably at the naviculocuneiform 
articulation and at the first MP joint.  The diagnoses were 
osteophytic spurring, left patella; mild degenerative 
arthritis, left foot; and residuals of peripheral neuropathy, 
both lower extremities.

Thereafter, in a June 2000 rating action, a copy of which was 
issued to the veteran as part of the Supplemental Statement 
of the Case (SSOC) dated that same month, the RO&IC confirmed 
and continued its denial of higher evaluations for the 
veteran's left foot and left knee disabilities.  

Finally, as noted in the introduction, in April 2001 the 
veteran, accompanied by his accredited representative, 
offered testimony at a hearing held before the undersigned 
Board Member.  At the outset of the hearing, his 
representative, citing the decision of the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) (Court) in Esteban v. Brown, 
6 Vet. App. 259 (1994), contended that the veteran was 
entitled to independent compensable evaluations for the 
distinct manifestations of his left foot and left knee 
disabilities.  In this regard, the veteran testified that his 
left foot scar was tender and painful.  He reported that he 
was unable to wear regular footwear because doing so "hurt 
too much," adding that even shoes with Velcro lining caused 
him pain.  Further, the veteran argued that his left foot 
always felt as if it were "asleep," and that this symptom 
existed prior to the onset of his CIDP.  In this regard, 
Disabled American Veterans asserted that the veteran's 
neuritis should be evaluated under Diagnostic Code 8623 
rather than under Diagnostic Code 8523.  The veteran also 
asserted that a compensable rating was warranted for his 
orthopedic problems.  In this regard, he stated that the 
movement of his left foot was impaired and noted that he was 
unable to wiggle his toes.  Further, he said that this 
condition also pre-existed the onset of his CIDP.

With respect to his left knee disability, the veteran 
maintained that the disability was productive of recurrent 
subluxation and instability.  In support, he noted that VA 
had issued him knee braces to "prevent his knee from 
collapsing."  He stated that when he did not wear the brace 
his knee gave out, resulting in numerous falls.  The veteran 
also argued that a higher rating was warranted because the 
disability was manifested by chronic pain and swelling.  In 
this regard, he testified that, despite treating the 
disability with 800mg. doses of Ibuprofen daily, he was 
unable to walk more than a mile due to pain and swelling.  
Further, he reported that he had difficulty ascending stairs.  
Finally, in response to the undersigned Board Member's 
observation that the range of motion findings for the 
veteran's left knee contained in the March 1998 and December 
1999 VA examination reports were markedly different, the 
veteran's representative indicated that the examiner's 
findings noted in the latter examination might be the result 
of a typographical error.  In this regard, the veteran 
testified that he was able to sit straight, with his leg 
hitting the floor at a right angle.  Further, he stated that, 
if he were to lie on his back, he would be able to flex his 
knee so that the heel would be within approximately one foot 
of his buttocks, but no closer.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In this regard, the Board 
notes that during the course of this appeal the veteran was 
afforded five relevant VA examinations.  In addition, the 
record includes voluminous pertinent VA and private treatment 
records as well as a favorable SSA determination and the 
records upon which that decision was based.  Further, in 
April 2001, the veteran, accompanied by his accredited 
representative, offered testimony at a hearing conducted 
before the undersigned Member of the Board.  Moreover, in 
this decision, the Board agrees with Disabled American 
Veterans that separate compensable evaluations for certain 
manifestations of his service-connected left foot and left 
knee disabilities are warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In addition, 
as pointed out by Disabled American Veterans, VA must 
consider whether the service-connected residuals of the 
veteran's residuals left foot and left knee warrant separate 
ratings for orthopedic, neurological and scar impairment.  
See Esteban v. Brown, 6 Vet. App. at 261 (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

I.  Left foot disability

A.  Orthopedic impairment

The veteran's left foot disability has historically been 
evaluated as 10 percent disabling under Diagnostic Codes 
5010-7804-8523, with the first code representing the 
condition's orthopedic component.  In the most recent rating 
action, however, dated in June 2000, the RO&IC denied 
entitlement to a higher rating for the orthopedic residuals 
of this disability pursuant to the criteria set forth in 
Diagnostic Code 5284.  Based on a careful review of the 
record, the Board agrees with the RO&IC's selection of this 
code as the best one to evaluate his orthopedic 
symptomatology.

Diagnostic Code 5284 provides that moderate impairment of the 
foot warrants a 10 percent rating.  A 20 percent evaluation 
requires moderately severe impairment, and a 30 percent 
rating requires severe impairment.  After a careful review of 
the evidence, the Board finds that the veteran's orthopedic 
impairment warrants a 20 percent evaluation under this code 
for a moderately severe residual left foot disability.

In reaching this determination, the Board observes that the 
evidence dated prior to the onset of the veteran's CIDP, 
indicates the veteran's left foot disability was productive 
of various orthopedic symptoms.  Indeed, even the initial 
post-service examinations, dated in October 1982 and August 
1983, revealed that his left forefoot was deformed and that 
he walked with a limp.  Moreover, the October 1982 physician 
noted that the veteran's left forefoot was deformed and that 
he had lost the function of his toes.  That finding is 
consistent with the veteran's April 2001 hearing testimony in 
which he reported that he was unable to wiggle them and 
emphasized that this manifestation pre-dated the onset of his 
CIDP.  In addition, the physician who conducted the October 
1982 and August 1983 VA examinations noted that he had pes 
planus and hammertoes.  Indeed, in his February 1999 
Substantive Appeal, the veteran specifically noted that his 
hammertoes had predated the onset of his CIDP and asserted 
that service connection should be established for this 
condition as directly related to his military service.  
Further, the current medical evidence indicates that the 
veteran continues to suffer from each of these conditions, 
albeit bilaterally, which may indicate a worsening due to his 
CIDP.  In any event, in light of his contention and in view 
of the medical evidence showing that veteran's hammertoe and 
pes planus of the left foot were found on the initial post-
service examinations, the Board finds that these 
manifestations must be considered in rating the orthopedic 
component of the veteran's left foot disability.  38 C.F.R. 
§ 3.102.

The current medical evidence also shows that the veteran 
continues to walk with a limp and examiners have reported 
that the disability is productive of pain and corresponding 
functional impairment.  In this regard, the Board notes that 
when examined in November 1996, the physician indicated that 
the veteran had difficulty rising on his left toes and heels 
and had exhibited severe pain.  Further, he diagnosed him as 
having both pes planus and hammertoe and described his gait 
as abnormal, ataxic, limping and abducted.  In addition, 
although the physician who examined him in March 1998 noted 
that his CIDP had improved, he reported that the disability 
was productive of foot pain, particularly on motion, and that 
the veteran was able to walk only with the benefit of 
crutches.  The examiner also diagnosed him as having 
hammertoes.  Further, similar to the in-service findings, the 
examiner reported that the veteran had to wear oversized 
footwear to guard against "excessive squeezing."  The 
December 1999 VA examination findings indicate that the 
veteran's CIDP further improved.  The results show, however 
that the veteran's left foot disability continued to be 
manifested by "throbbing" left foot pain, which was 
objectively demonstrated, as well as an impaired ability to 
walk.  Moreover, the VA outpatient treatment entries reflect 
complaints, findings and diagnoses consistent with those 
found on the formal VA examinations.  Finally, in his 
statements and April 2001 testimony, the veteran reiterated 
that the disability was productive of severe pain.

The Board further finds, however, that entitlement to a 30 
percent evaluation under this code has not been shown.  In 
this regard, the Board notes that despite the above 
orthopedic impairment, the veteran is able to walk.  Indeed, 
although he uses a cane, the December 1999 examiner observed 
that he was able to ambulate without it.  Further, the 
evidence relating to the veteran's left foot neurological and 
scar pathology may not be considered in evaluating the 
disability under this code because, as will be discussed 
below, the Board finds that separate compensable evaluations 
are warranted for these distinct residuals.  38 C.F.R. 
§ 4.14.



B.  Neurological residuals

The veteran's neuritis is currently evaluated under 
Diagnostic Code 8523.  As noted above, however, during the 
April 2001 hearing, the veteran's representative asserted 
that the disability was more appropriately evaluated under 
Diagnostic Code 8623.  Neuritis affecting the anterior tibial 
nerve (deep peroneal), characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.  

Further, Diagnostic Code 8523 provides that mild, incomplete 
paralysis of the anterior tibial nerve warrants a 
noncompensable rating.  A 10 percent evaluation under this 
code requires moderate incomplete paralysis.  A 20 percent 
rating is available where the evidence shows that the 
condition results in severe, incomplete paralysis.  Finally, 
a maximum evaluation of 30 percent under this code requires 
that the disability be manifested by complete paralysis of 
the anterior tibial nerve, resulting in total loss of dorsal 
flexion of the foot.  In addition, a note preceding 
Diagnostic Codes 8523 and 8623 states that when the 
neurological involvement is wholly sensory, the rating should 
be for mild, or at most, the moderate degree.

After a careful review of the evidence, the Board concludes 
that a separate compensable evaluation for the veteran's 
neuritis is not warranted under either Diagnostic Code 8523 
or 8623.  In reaching this determination, the Board notes 
that, as several examiners have pointed out and the veteran 
himself has acknowledged, he suffers from substantial 
neurological pathology that has been attributed to his 
nonservice-connected, ideopathic CIDP.  Indeed, a 
longitudinal review of the evidence shows that in the 1980s, 
i.e., prior to the onset of the veteran's ideopathic CIDP, 
the neurological aspect of this disability was manifested by 
complaints of numbness and tingling, which are wholly 
sensory.  Further, the December 1999 VA examination reports 
show that the examiners noted the veteran's history of 
suffering from stocking glove syndrome and indicated that the 
veteran's neurological condition had improved, noting that 
the disability was currently productive of numbness only.  
Moreover, during the April 2001 hearing, the veteran 
testified that his left foot always felt as if it were asleep 
and reported that the symptom existed prior to the onset of 
his CIDP.  Thus, the veteran essentially acknowledges that 
the neurological involvement, i.e., the numbness, which is 
wholly sensory, represents the residual of the service-
connected condition.

This determination is also buttressed by the evidence that 
consistently reflects that during the course of the appeal 
the veteran suffered from significant bilateral neurological 
pathology.  In this regard, the Board observes that the 
November 1996, March 1998 and December 1999 VA examination 
reports, as well as the VA and private treatment records, 
show that the veteran suffered from bilateral neurological 
impairment, indicating that the pathology stemmed from his 
nonservice-connected CIDP, which as the March 1998 examiner 
noted, was so severe that at one time it resulted in him 
suffering from paralysis from the neck down.  Moreover, VA 
and private examiners have not even recently diagnosed the 
veteran as suffering from neuritis.  

Thus, in light of the veteran's complaints, the evidence 
reflecting the wholly sensory nature of the neurological 
impairment, as well as the medical evidence indicating that 
his extensive neurological symptoms are attributable to his 
nonservice-connected CIDP, the Board finds that, pursuant to 
the note preceding Diagnostic Codes 8523 and 8623, a 
noncompensable evaluation is warranted under either code.  
Finally, there are no other codes under which to evaluate 
this condition.  Accordingly, a separate compensable 
evaluation is denied.

C.  Scar

As discussed above, the veteran contends that his left foot 
scar warrants a separate 10 percent rating; the Board agrees.  
In reaching this determination, the Board reiterates that 
this disability has been evaluated under Diagnostic Code 7804 
since service connection was established in 1982.  Under this 
code, a 10 percent evaluation is warranted for superficial 
scars that are tender and painful on objective demonstration.  
The evidence shows that when evaluated in October 1982 and 
August 1983, the physician indicated that the veteran's left 
foot scar was tender and painful.  More recently, during his 
April 2001 hearing, the veteran testified that the scar is 
still tender.  In light of the foregoing, and in the absence 
of any contradictory evidence, the Board finds that 
entitlement to a separate 10 percent evaluation for this 
condition is warranted.  See Esteban.

II.  Left knee disability

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  Thereafter, in August 1998, the 
VA General Counsel issued another pertinent precedent opinion 
that may have a bearing on the issue on appeal.  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  As such, 
the Board will first evaluate the veteran's left knee 
functional loss and limitation of motion due to his arthritis 
and then consider his left knee instability.

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

A.  Limitation of motion due to left knee arthritis

As discussed above, pursuant to Diagnostic Code 5010, which 
in turn invokes the criteria set forth in Diagnostic Code 
5003, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Codes 5260 and 5261).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Further, as noted above, 38 C.F.R. 
§ 4.59 provides that a disability manifested by actually 
painful motion due to unstable or malaligned joints due to 
healed injury is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

A review of the evidence shows that the veteran's left knee 
arthritis is productive of considerable pain and significant 
functional impairment.  As discussed above, however, this 
manifestation of the veteran's service-connected left knee 
disability is evaluated based on limitation of motion due to 
pain.  In this regard, with the exception of the December 
1999 VA examination report, range of motion findings for the 
veteran's left knee as reflected in the November 1996 and 
March 1998 VA examination reports, as well as in the VA and 
private treatment records, have repeatedly been consistent 
with a noncompensable evaluation under both codes 5260 and 
5261.  Further, during the April 2001 hearing, the veteran's 
representative suggested the examiner's statement in the 
December 1999 report that that the veteran's left knee 
flexion was limited to 35 degrees, a finding markedly 
divergent from all other results, may have stemmed from a 
typographical error.  Indeed, during the hearing, the veteran 
testified to having left knee motion consistent with 
noncompensable levels.  The Board finds, however, that given 
the significant pain and functional loss, as well as the 
resulting limited motion shown, a 10 percent evaluation is 
appropriate.  The assignment of this evaluation is consistent 
with the intent of the rating schedule to recognize painful 
motion as warranting at least the minimum evaluation for the 
joint.  See 38 C.F.R. § 4.59.  See also 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-7; Lichtenfels, 1 Vet. App. 
at 488; VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic codes providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of or of disability comparable to left 
knee ankylosis or impairment of fibula or tibia, evaluation 
under Diagnostic Codes 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 10 percent, is not 
warranted.  


B.  Left knee instability

The veteran's left knee disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this diagnostic code, slight disability 
(recurrent subluxation and lateral instability) warrants a 10 
percent evaluation.  A 20 percent rating requires moderate 
disability and a 30 percent evaluation requires severe 
disability.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that the preponderance of the 
evidence supports the grant of a separate 10 percent for 
slight left knee instability under Diagnostic Code 5257.  In 
reaching this determination, the Board notes that VA has 
issued the veteran knee braces to treat this symptom, which 
is a recognition that the veteran suffers from subluxation 
and instability.  This conclusion is also consistent with his 
statements and testimony, in which he has consistently 
maintained that he has fallen due to this condition.  

The Board further concludes, however, that the preponderance 
of the evidence is against a finding of moderate recurrent 
left knee subluxation or lateral instability.  In this 
regard, the Board notes the March 1998 examination revealed 
that the veteran had no mediolateral instability on 
valgus/varus testing.  Similarly, the December 1999 physician 
indicated that there was no ligamentous instability.  
Moreover, during his April 2001 hearing, the veteran 
testified that his knee gave out only when he did not wear 
the knee brace he received from VA to treat this condition.  
In reaching this determination, the Board acknowledges that, 
as discussed above, the evidence shows that the veteran 
suffers from chronic left knee pain and corresponding 
functional loss.  Because Diagnostic Code 5257, however, does 
not evaluate a disability based on limitation of motion, the 
Court has specifically held that the DeLuca factors do not to 
apply to the evaluation of a service-connected knee 
disability under this diagnostic code.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  As such, an evaluation in excess 
of 10 percent under Diagnostic Code 5257 is not warranted.


C.  Scar

As discussed above, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7804, a 10 percent evaluation is warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  When examined in March 1998, a VA physician 
reported that the veteran had a well-healed scar that was 
tender to the touch.  Thereafter, when examined by VA in 
December 1999, the physician noted that the veteran had a 
post-surgical scar; however, he did not offer an impression 
as to whether it was symptomatic.  In any event, there is no 
medical evidence of record indicating that it is not tender.  
In light of the foregoing, the Board finds that entitlement 
to a separate 10 percent evaluation for this condition is 
warranted.  See Esteban.

III.  Conclusions

A.  Combined ratings and the amputation rule

The Board has thus found that the orthopedic, neurological 
and scar aspects of the veteran's service-connected left foot 
disability warrant separate 20 percent, noncompensable and 10 
percent evaluations, respectively.  As discussed above, 
38 C.F.R. § 4.68, the amputation rule, prohibits the 
assignment of an evaluation greater than 40 percent for 
disabilities below the knee.  Id.; Diagnostic Code 5165.  
Pursuant to 38 C.F.R. § 4.25, which governs the combination 
of multiple ratings, the overall evaluation for this 
disability is 28 percent, which thus does not violate the 
amputation rule.  The Board reiterates that, pursuant to 
38 C.F.R. § 4.68, the maximum evaluation for a disability 
including the knee is 60 percent.  Id.; Diagnostic Code 5162.  
Here, the Board has determined that the veteran's left knee 
arthritis, instability and scars each warrant separate 10 
percent evaluations.  When each of these evaluations is 
combined with the ratings for the veteran's left foot 
disabilities, it results in a combined evaluation of 48 
percent, which is then converted to the nearest degree 
divisible by 10, i.e., 50 percent, which likewise does not 
violate the amputation rule.


B.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's left foot or left knee 
disabilities result in so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than a combined 50 percent on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  In reaching this conclusion, the Board 
notes that the SSA has determined that he is unemployable due 
to his nonservice-connected CIDP and the Board does not find 
otherwise.  Moreover, the veteran has specifically indicated 
that he does not seek service connection for his CIDP and the 
evidence does not suggest that he is unemployable for reasons 
other than that condition.  Further, the left foot and left 
knee disabilities have not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand either of these claims to the 
RO&IC for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A separate 20 percent rating for the veteran's left foot 
orthopedic impairment is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A separate compensable rating for the veteran's left foot 
neuritis is denied.

A separate 10 percent rating for the service-connected 
residual left foot scar is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

A rating greater than 10 percent for the service-connected 
left knee instability is denied.

A separate 10 percent rating for the service-connected left 
knee arthritis is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A separate 10 percent rating for post-operative left knee 
scar is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

